Title: From George Washington to John Jay and Rufus King, 3 March 1794
From: Washington, George
To: Jay, John,King, Rufus


          
            Philadelphia 3d March 1794
          
          I certify, that the transcript below, which was permitted to be extracted from a report
            of the Secretary of State to the President of the United States, (dated the 10th of July
            1793) by the Secretaries of Treasury and War, and inserted by them in a statement of
            certain facts published in Dunlap & Claypoole’s American Daily Advertiser No. 4581.
            is a correct quotation from the original.
          “On repeating to him” (the Governor, Mr Jefferson says) “and Mr Dallas what Mr Genet
            had said, we found that it agreed in many particulars with what he had said to Mr
            Dallas: but Mr Dallas mentioned somethings which he had not said to me, and particularly
            his declaration that he would appeal from the President to the People.” 
          
            B. D.Secy to the P.U.S.
          
          
            The above certificate was given to Mr Jay, Chief
              Justice of the United States, and Mr King, Senator from the State of New York, upon
              the Express condition that it should not be published, nor shewn, during my
              Continuance in the Administration of the Government of the United States; unless very
              imperious circumstances should arise to call it forth: nor then, or at any time
              thereafter, without first obtaining my consent. The object for requiring, & the
              motive to granting it, being, that it might remain with them as an evidence that they
              were not the Authors of the report “That Mr Genet had declared
              he would appeal from the President to the People.” 
          
          
            Go: Washington
          
         